Citation Nr: 9913719	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  95-28 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling, from November 7,1996.

2.  Entitlement to an increased evaluation for shrapnel 
fragment wounds to the right forearm, involving Muscle Group 
VII, currently evaluated as 10 percent disabling.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	AMVETS



INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1971.

This appeal arose from a July 1994 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted entitlement to service 
connection for PTSD, assigning it a 10 percent disability 
evaluation, effective March 1, 1993.  Subsequently, the RO 
increased the evaluation for the PTSD to 30 percent, 
effective November 7, 1996, on the basis that revision of the 
federal regulations allowed the increase in evaluation.  In 
July 1997, this case was remanded by the Board of Veterans' 
Appeals (Board) for further development.  In October 1998, 
the RO issued a decision which denied service connection for 
a low back disorder and bronchitis, and which also denied an 
increased evaluation for the residuals of shrapnel fragment 
wounds to the right forearm.  In November 1998, the RO 
confirmed and continued the 30 percent disability evaluation 
assigned to the service-connected PTSD.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by complaints of social 
withdrawal, hypervigilance, anxiety, insomnia, flashbacks, 
nightmares, an exaggerated startle response, with objective 
findings of a depressed and anxious mood, a constricted 
affect and logical and goal directed thought processes, 
accompanied by an inability to adapt to stressful 
circumstances (such as a worklike setting).

2.  The veteran's right forearm shrapnel fragment wound 
residuals are manifested by slight restriction of movement of 
the right elbow, with full use of the right hand.

3.  The veteran has not been shown by competent medical 
evidence to suffer from a low back disorder or bronchitis 
which can be related to his period of service.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation, but no more, 
for the service-connected PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, Code 9411 (1998).

2.  The criteria for an increased evaluation for the service-
connected right forearm shrapnel fragment wound residuals 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.56(2) & (3), 
Code 5307 (1998).

3.  The veteran has not presented evidence of well grounded 
claims for service connection for a low back disability and 
bronchitis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluations for PTSD and 
shrapnel fragment wounds to the right 
forearm

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

PTSD

In the instant case, the veteran was examined by VA in 
October 1996.  During this examination, he indicated that he 
had not been able to deal with people ever since returning 
from combat.  He was nervous and was unable to sleep; he 
often had vivid recollections of falling out of a helicopter.  
The mental status examination found that he was appropriately 
dressed and clean and displayed no abnormal posture or gait.  
His mood was slightly depressed and his affect was 
appropriate.  No hallucinations were present and he was not 
suicidal or homicidal.  The diagnosis was mild to moderate 
PTSD.  A Global Assessment of Functioning (GAF) Score of 65 
was assigned.

VA outpatient treatment records show that he was seen between 
October 1996 and December 1997 for complaints of anxiety and 
depression.  On May 29, 1997, his GAF Score was 50 and he was 
anxious and depressed, although he was in good contact with 
reality.

The veteran was examined by VA in July 1998.  He described 
his symptoms as including social withdrawal, hypervigilance, 
an anxious mood, insomnia, flashbacks, intrusive thoughts, 
nightmares and an exaggerated startle response.  The mental 
status examination noted that he was cooperative and did not 
display any psychomotor agitation or retardation.  He 
reported a depressed and anxious mood and a constricted range 
of affect.  His thought processes were logical and goal 
directed and were without looseness of associations or 
flights of ideas.  There were also no hallucinations or 
delusions.  Concentration and abstract thinking were intact.  
The diagnosis was PTSD, which was assigned a GAF Score of 45.

A Social and Industrial Survey was also performed as part of 
this examination.  This report noted that the veteran had not 
worked since 1990.  He indicated that he spent his days at 
home, not leaving except to report to medical appointments.  
He kept his blinds and curtains drawn and would not answer 
the door or the phone (in fact, the writer of the report 
stated that the veteran's girlfriend had to force the veteran 
to speak to the writer on the phone).  They would rarely go 
out as a family since he did not tolerate crowds.  He was 
reluctant to admit to his problems, although he stated that 
he did have nightmares and flashbacks.

The rating criteria for evaluating psychoneurotic disorders 
was changed effective November 7, 1996.  The new rating 
criteria is as follows:

100 percent:  total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own 
name;

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships;

50 percent:  occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships;

30 percent:  occupational and social impairment 
with occasional decrease in work efficiency and 
intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting 
names, directions, recent events)

38 C.F.R. Part 4, Code 9400 (1998).

After a careful review of the evidence of record, it is found 
that an evaluation of 70 percent for the veteran's service-
connected PTSD is warranted.  The objective evidence of 
record indicated that he suffers from a constricted affect 
and disturbances of motivation and mood, as is evidenced by 
his anxious mood.  He suffers from depression which affects 
his ability to function, and has reported a history of 
explosiveness.  He has also displayed an inability to handle 
stressful circumstances, particularly in relation to the work 
setting.  The social and industrial survey indicated that he 
had either quit or been fired from various jobs due to his 
inability to deal with the work environment.  In fact, he 
indicated that he would often miss numerous days from work 
because he was unable to get out of the house.  This survey 
indicated that the veteran would not leave the house except 
to report for medical appointments.  While he had maintained 
a 10 year relationship with his girlfriend, there was no 
indication that he had any other friends or personal 
relationships.  The VA examination of July 1998, had assigned 
the PTSD a GAF Score of 45.  This represents more than severe 
symptoms or any serious impairment in social or occupational 
functioning (such as not having friends or an inability to 
keep a job).  See American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, pg. 47 
(4th ed., revised 1994).  Therefore, it is found that a 70 
percent disability is warranted.

However, the evidence does not suggest that a 100 percent 
disability evaluation is justified at this time.  There was 
no indication that he had total occupational and social 
impairment due to the following: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place; 
or memory loss for names of close relatives, own occupation, 
or own name.

As a consequence, it is found that, after weighing the 
evidence of record and according the veteran the benefit of 
the doubt, the evidence supports a finding of entitlement to 
a 70 percent disability evaluation for the service-connected 
PTSD.



Shrapnel fragment wound residuals to the right forearm

In the instant case, the veteran suffered a shrapnel fragment 
wound to the right forearm in 1970.  In July 1998, he was 
examined by VA.  He indicated during this examination that he 
had not sought any treatment for these residuals since 1970.  
He asserted that his hand and elbow were stiff and he stated 
his belief that he had arthritis.  The objective examination 
noted a well healed 9 cm long incision over the proximal ulna 
just distal to the olecranon process on the right forearm.  
There was no localized tenderness about the forearm or the 
elbow.  He displayed 32 degrees of extension and 140 degrees 
of flexion.  Supination and pronation were full.  The hand 
was noted to have a normal contour.  The entrance wound was 
0.5 cm at its greatest diameter on the dorsum of the right 
hand.  There was no localized tenderness about the right hand 
and he was able to make a tight fist.  His circulation and 
sensation were intact.  There was no evidence that weakened 
movement, fatigue, pain or incoordination caused increased 
restriction of movement of the forearm or hand.  An x-ray of 
the forearm revealed a separate osseous fragment adjacent to 
the distal humerus laterally which measured a maximum of 13 
mm in height by 5 mm in width.  This was attributed to the 
residuals of a previous fracture of the distal humerus.  
There were also small metallic fragments within the soft 
tissues of the proximal forearm.  The x-ray of the right hand 
showed small metallic fragments within the soft tissues.  The 
diagnosis were old healed shrapnel fragment wound of the 
right elbow with some restriction of movement and old 
shrapnel fragment wound of the hand, no sequelae.

According to 38 C.F.R. Part 4, Code 5307 (1998), a 10 percent 
evaluation is warranted for moderate residuals of shrapnel 
fragment wounds to the right forearm, involving Muscle Group 
VII.  A 30 percent disability evaluation requires moderately 
severe residuals.  Muscle Group VII involves flexion of the 
wrist and fingers.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (1998).

A moderate disability of the muscles requires a through and 
through or deep penetrating wounds of relatively short track 
by a single bullet or small shell or shrapnel fragments.  The 
objective findings include entrance and (if present) exit 
scars linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle 
tissue; signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  A moderately 
severe muscle injury is the result of a through and through 
or deep penetrating wound by high velocity missile of small 
size or large missile of low velocity, with debridement or 
with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  The objective findings include 
entrance and (if present) exit scars relatively large and so 
situated as to indicate track of missile through important 
muscle groups.  There are indication on deep palpation of 
moderate loss of deep fascia, or moderate loss of muscle 
substance or moderate loss of normal firm resistance of 
muscles compared with the sound side.  Tests of strength and 
endurance of muscle groups involved (compared with the sound 
side) give positive evidence of marked or moderately severe 
loss.  38 C.F.R. § 4.56(d)(2) & (3) (1998).

After a careful review of the objective evidence of record, 
it is found that an increased evaluation for the service-
connected shrapnel fragment wounds to the right forearm is 
not warranted.  There was no indication upon palpation of 
loss of deep fascia, muscle substance or normal firm 
resistance when compared to the sound side.  The examination 
conducted in July 1998 did not indicate any loss of muscle 
substance or loss of deep fascia.  Moreover, there is no 
suggestion that there is a loss of strength when compared 
with the sound side.  In fact, the examination noted that he 
was able to make a tight fist.  The examination also did not 
indicate the presence of loss of power, weakness, a lowered 
threshold of fatigue, fatigue-pain, incoordination or 
uncertainty of movement in the right upper extremity.  

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected right forearm shrapnel 
fragment wound residuals.


II.  Service connection for a low back 
disorder and bronchitis

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he as not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war and arthritis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

FACTS

Low back disability

The veteran's service medical records revealed that his low 
back was normal at the time of his entrance onto active duty 
in February 1969.  In January 1971, he noted that he had been 
involved in a "hard landing;" however, he denied suffering 
any injuries.  The November 1971 separation examination noted 
that his musculoskeletal system was normal.

VA outpatient treatment records developed between April 1994 
and December 1997 showed that he was seen in March 1996 for 
complaints of back pain.  A March 27, 1996 x-ray report noted 
his complaints of low back pain radiating bilaterally to the 
lateral toes.  He complained of morning stiffness which 
improved throughout the day.  The x-ray itself was 
essentially within normal limits.  On May 3, 1996, he 
indicated that his back pain had been present for two months.  
He continued to be seen for complaints for back pain in 1996 
and 1997.  An October 1996 private x-ray noted slight 
narrowing of the disc space between L5 to S1.  A November 
1997 MRI showed minimal degenerative discs with minimal 
bulges at the L4-5 and L5-S1 levels, neither of which was 
causing significant canal stenosis.

The veteran was examined by VA in July 1998.  He stated that 
he had hurt his back in a helicopter crash in service, 
although he admitted that he had not sought any treatment at 
that time.  His chief complaint was of a dull aching pain in 
his mid-back region, which he described as constant.  He 
reported no symptoms of radiculopathy.  The objective 
examination noted that his back was straight, with no 
evidence of scoliosis.  He was tender over the lumbosacral 
joint.  Forward flexion was to 85 degrees (further flexion 
was prevented by his large abdomen).  Extension and lateral 
bending were full.  Straight leg raises were normal.  The x-
ray was essentially normal.  While the veteran reported that 
a MRI had found a herniated lumbar disc, the examiner noted 
that there were no clinical signs of radiculopathy during the 
examination.  The diagnosis was pain in the lumbosacral 
spine, with no objective findings on physical examination.  


Bronchitis

The veteran's service medical records included the February 
1969 entrance examination, which was normal.  On August 8, 
1970, he was treated for an upper respiratory infection 
(URI).  On July 3, 1971, he complained of suffering from a 
head cold.  On July 6, he was seen with a one week history of 
a productive cough, night sweats and two to three days of 
anorexia.  The objective examination noted that his chest was 
clear.  A chest x-ray revealed right lower lobe infiltrates.  
The impression was pneumonitis, probably viral.  The 
following day, his cough was noted to be not as productive or 
harsh.  An examination of his chest still revealed some rales 
and a chest x-ray showed that the infiltrates were still 
present.  A sputum culture revealed assorted organisms.  On 
July 8, rales were still existent and the chest x-ray was 
unchanged.  There were no further complaints noted in 
service, and the November 1971 separation examination was 
within normal limits.

A February 1995 VA outpatient treatment record reflected 
treatment for an URI.  A chest x-ray of October 1996 showed 
no evidence of active disease.  He reported to the emergency 
room of a private facility on October 9, 1997.  He came in 
with shortness of breath, cough and orthopnea.  His chest 
displayed bilateral end expiratory wheezes.  A chest x-ray 
was negative.  The assessment was acute dyspnea, rule out 
chronic obstructive pulmonary disease (COPD), asthma, 
congestive heart failure, pneumonia, bronchitis with 
restrictive airways disease.  On October 10, 1997, he was 
seen in the VA emergency room for treatment for chronic 
bronchitis.  On the 30th of October, he was seen for a two 
month history of a productive cough.

The veteran was examined by VA in July 1998. A chest x-ray 
revealed no evidence of active pulmonary disease.


ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

In regard to the claim for service connection for a low back 
disability, it is initially noted that there is no objective 
evidence of a back injury in service.  While the veteran was 
apparently involved in a "hard landing" while serving 
aboard a helicopter in January 1971, there was no indication 
that he was injured as a result.  In fact, the 
contemporaneous records reflected his denial of any injuries.  
Therefore, there is no evidence of the existence of an injury 
in service.  The record does suggest that the veteran may 
currently suffer from some minimal degenerative disc disease, 
thus establishing the existence of a current disability.  
However, there is no objective evidence that suggests that 
this disorder was present either in service or to a 
compensable degree within one year of his discharge (in fact, 
there are no complaints of back pain in the record until May 
1996, at which time he stated that the pain had been present 
for two months).  Finally, there is no objective evidence 
establishing a link between any current back disorder and his 
period of service.

In regard to the claim for service connection for bronchitis, 
it is noted that the veteran was treated for probable viral 
pneumonitis during service.  However, there was no diagnosis 
of bronchitis made in service.  Thus, the presence of a 
disease in service, namely bronchitis, has not been 
established.  While the veteran currently suffers from 
bronchitis, thus establishing the existence of a current 
disability, there is no objective evidence of record which 
relates this disorder to any incident of service, to include 
his treatment for acute pneumonitis.

Therefore, it is found that the veteran has failed to present 
evidence of well grounded claims for service connection for a 
low back disorder and bronchitis.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Entitlement to a 70 percent disability evaluation for the 
service-connected PTSD is granted, subject to the laws and 
regulations governing the award of monetary benefits.

An increased evaluation for the service-connected shrapnel 
fragment wounds to the right forearm is denied.

Service connection for a low back disorder is denied.

Service connection for bronchitis is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

